Name: Council Regulation (EEC) No 240/93 of 1 February 1993 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Cyprus (1993)
 Type: Regulation
 Subject Matter: tariff policy;  Europe
 Date Published: nan

 No L 28/10 5. 2. 93Official Journal of the European Communities COUNCIL REGULATION (EEC) No 240/93 of 1 February 1993 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Cyprus (1993) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 18 and 19 of the Agreement establishing an Association between the European Economic Commu ­ nity and the Republic of Cyprus ('), as supplemented by the Protocol laying down the conditions and procedures for the implementation of the second stage of the said Agreement and adapting certain provisions thereof (2), provide for the opening of annual Community tariff quotas for  60 000 tonnes for new potatoes falling within CN code 0701 90 59 (16 May to 30 June),  2 500 tonnes for carrots falling within CN code 0706 10 00 (1 April to 15 May),  300 tonnes of sweet peppers falling within CN code 0709 60 10,  1 500 tonnes of salad beetroot falling within CN code ex 0706 90 90,  7 500 tonnes for fresh table grapes falling within CN codes ex 0806 10 15 and 0806 10 19 (8 June to 4 August),  1 500 tonnes of dried grapes in immediate containers of a net capacity not exceeding 15 kg falling within CN codes 0806 20 1 1 , 0806 20 12, 0806 20 18, ex 0806 20 91 , ex 0806 20 92 or ex 0806 20 98 ,  3 000 tonnes of certain types of concentrated grape juice falling within CN code 2009 60 51 , 2009 60 71 , ex 2009 60 90 or ex ex 2204 30 91 ,  35 000 hectolitres of certain wines of fresh grapes, in containers holding two litres or less, falling within CN codes 2204 21 25, ex 2204 21 29, ex 2204 21 35 or ex 2204 21 39,  26 000 hectolitres of certain wines of fresh grapes, in containers holding more than two litres, falling within CN codes ex 2204 29 25, ex 2204 29 29, 2204 29 35 or ex 2204 29 39, and No 1764/92 of 29 June 1992 amending the arrangements for the import into the Community of certain agricultural products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Lebanon, Malta, Morocco, Syria and Tunisia (3), the quantities for all the above products are subject to annual increases ; whereas the quotas in 1993 will accor ­ dingly be increased to the amounts indicated in Article 1 ; Whereas, the customs duties applicable are progressively dismantled within the limit of these tariff quotas, in accordance with the timetable and the conditions laid down in Articles 5 and 16 of the Protocol in question ; whereas, furthermore, by Regulation (EEC) No 1764/92, the Community has autonomously decided to eliminate the customs duties applicable to products originating in the abovementioned Mediterranean third countries, for which the dismantling of tariffs provided for by the Protocols of the Association or Cooperation Agreements will continue after 1 January 1993 ; Whereas, within the limits of these tariff quotas, the Portuguese Republic will apply duties calculated in accor ­ dance with the relevant provisions of the Protocol to the Accession Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portu ­ guese Republic to the Community (4) ; Whereas, importation into the Community of the wines in question are subject to the free-at-frontier reference price ; whereas the said wines qualify for these tariff quotas only if Article 54 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organiza ­ tion of the market in wine (*), as last amended by Regula ­ tion (EEC) No 1756/92 (% is adhered to ; Whereas liqueur wines, to qualify for the Community tariff quota, must be so designated in the VI 1 document or VI 2 extract provided for in Commission Regulation (EEC) No 3590/85 of 18 December 1985 on the certifi ­ cate and analysis report required for the importation of wine, grape juice and grape must f) ; Whereas it is particularly necessary to ensure that all Community importers enjoy equal and uninterrupted access to the abovementioned quotas and uninterrupted application of the rates laid down for those quotas to all imports of the products concerned into all Member States until the quotas have been used up ;  150 000 hectolitres of certain liqueur wines falling within CN codes ex 2204 21 35, ex 2204 21 39, ex 2204 29 35, ex 2204 29 39, ex 2204 21 49, ex 2204 29 49, ex 2204 21 59 or ex 2204 29 59, originating in Cyprus ; Whereas, under Articles 18 and 19 of the Protocol in question and under Article 2 of Council Regulation (EEC) 0 OJ No L 181 , 1 . 7. 1992, p. 9 . (4) OJ No L 393, 31 . 12. 1987, p. 32. 0 OJ No L 84, 27. 3. 1987, p. 1 . 6 OJ No L 180, 1 . 7. 1992, p. 27.(  ) OJ No L 133, 21 . 5. 1973, p. 2. (2) OJ No L 393, 31 . 12. 1987, p. 1 . 0 OJ No L 343, 20. 12. 1985, p. 20. 5. 2. 93 Official Journal of the European Communities No L 28/11 ministration of these quotas may be carried out by any of its members, HAS ADOPTED THIS REGULATION : Whereas the decision for the opening, in the execution of its international obligations, of tariff quotas should be taken by the Community ; whereas to ensure the effici ­ ency of a common administration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accor ­ dingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the ad Article 1 1 . The customs duties applicable to imports into the Community as constituted at 31 December 1985 of the following products originating in Cyprus shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas as shown below for each one : Order No CN Code (a) Description Volume of tariff quota Rate of duty (%) ( 1 ) (2) (3) (4) (5) 09.1401 0701 90 59 New potatoes, 16 May to 30 June 1993 90 000 tonnes 0 % 09.1403 ex 0706 10 00 Carrots, 1 April to 15 May 1993 3 250 tonnes 0% 09.1411 ex 0706 90 90 Salad beetroot, 1 January to 31 December 1993 1 950 tonnes 0% 09.1409 0709 60 10 Sweet peppers, 1 January to 31 December 1993 390 tonnes 0% 09.1407 ex 080610 15 Fresh table grapes, 8 , June to 14 July 1993 q 800 to no/ex 0806 10 19 Fresh table grapes, 15 July to 4 August 1993 nnes 0 09.1413 0806 20 11 Dried grapes, in immediate containers of a net capacity not 1 950 tonnes 0% 0806 20 12 exceeding 15 kg, 1 January to 31 December 1993 0806 20 18 ex 0806 20 91 ex 0806 20 92 ex 0806 20 98 09.1421 Fruit juices (including grape must) and vegetable juices, unfer- V mented and not containing added spirit, whether or not contai ­ ning added sugar or other sweetening matter :  Grape juice (including grape must) :   Of a density not exceeding 1,33 g/cm3 at 20 °C :    Of a value exceeding ECU 18 per 100 kg net weight : 2009 60 51     Concentrated    Of a value exceeding ECU 18 per 100 kg net weight :     With an added sugar content exceeding 30 % by weight : 2009 60 71 _____ Concentrated ex 2009 60 90     Other : concentrated within the meaning of addi- »3 900 tonnes  º 0% tional note 6 to chapter 20 of the combined nomen ­ clature Wine of fresh grapes, including fortified wines, grape must other than that of heading No 2009 :  Other grape must :   Other : ex 2204 30 91    Of a densitiy of 1,33 g/cm3 at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol, concentrated within the meaning of additional note 6 to chapter 20 of the combined nomenclature 1 January to 31 December 1993 No L 28/12 Official Journal of the European Communities 5. 2. 93 ( 1 ) (2) (3) (4) (5) Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 :  Other wine, grape must with fermentation prevented or arrested by the addition of alcohol :   In containers holding two litres or less :    Other : Of an actual alcoholic strength by volume not exceeding 13 % vol :      Other : 09.1415 2204 21 25 White  º 45 500 hi  º 0 % ex 2204 21 29 Other Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol :      Other : ex 2204 21 35 ______ White, other than liqueur wines of an actual alcoholic strength by volume of 15 % vol ex 2204 21 39     Other than liqueur wines of an actual alcoholic strength by volume of 15 % vol 1 January to 31 December 1993   Other : ' , Other :     Of an actual alcoholic strength by volume not excee ­ ding 13 % vol :      Other : 09.1423 2204 29 25 White ex 2204 29 29 Other wine  º 27 560 hi &gt; 0 %     Of an actual alcoholic strength by volume exceeding 13% but not exceeding 15% vol : _____ Other : 220429 35 White ex 2204 29 39 Other wine 1 January to 31 December 1993   Other wine ; grape must with fermentation prevented or "" arrested by the addition of alcohol :   In containers holding 2 litres or less :    Other :     Of an acutal alcoholic strength by volume exceeding 13% vol but not exceeding 15 % vol :      Other : 09.1417 ex 2204 21 35 White liqueur wines of an actual alcoholic strength by volume of 15% vol ex 2204 21 39       Other, liqueur wines of an actual alcoholic strength by volume of 15 % vol     Of an actual alcoholic strength by volume exceeding 15% vol but not exceeding 18% vol : &gt; 195 000 hi  º 0% ex 2204 21 49      Other, liqueur wines _ _ _  Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : ex 2204 21 59      Other, liqueur wines Other :    Other : _ _ _  Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol :      Other : 5. 2. 93 Official Journal of the European Communities No L 28/13 ( 1 ) (2) (3) (4) (5) 09.1417 ex 2204 29 35       White liqueur wines, of an actual alcoholic (cont 'd) strength by volume of 1 5 % vol ex 2204 29 39 ______ Other liqueur wines, of an actual alcoholic strength by volume of 1 5 % vol     Of an actual alcoholic strength by volume exceeding 15% vol but not exceeding 18% vol : 495 000 hi  º 0% ex 2204 29 49 Other, liqueur wines     Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : ex 2204 29 59      Other, liqueur wines 1 January to 31 December 1993 (a) Taric codes appear in the Annex. Within the limits of these tariff quotas, the Portuguese Republic will apply duties calculated in accordance with the relevant provisions of the Protocol to the Accession Agreement between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community. 2. Importations of the wine in question shall be subject to the free-at-frontier price. It shall qualify for the tariff quotas only if Article 54 of Regulation (EEC) No 822/87 is adhered to. 3 . Liqueur wines shall qualify for the tariff quota only if they are designated as liqueur wines in the VI 1 docu ­ ment or VI 2 extract provided for by Regulation (EEC) No 3590/85. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation, including a request for prefe ­ rential benefit for a product covered by this Regulation and if that declaration is accepted by the customs authori ­ ties, the Member States concerned shall inform the Commission and draw an amount corresponding to its requirements from the corresponding quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member States concerned to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accor ­ dance with the same procedures. ¢ Article 4 Each Member States shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the corresponding quota volumes so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1993 . For the Council The President N. HELVEG PETERSEN / No L 28/14 5. 2. 93Official Journal of the European Communities ANNEX Taric codes Order No CN code Tatic code 09.1403 ex 0706 10 00 070610 00*12 09.141 1 ex 0706 90 90 0706 90 90*20 09.1407 ex 0806 10 15 0806 10 15*80 080610 15*91 0806 1015*98 ex 0806 10 19 080610 19*10 0806 10 19*21 0806 10 19*23 09.1413 ex 0806 20 91 0806 20 91 * 10 ex 0806 20 92 0806 20 92 * 10 ex 0806 20 98 0806 20 98 * 1 0 09.1421 ex 2009 60 90 2009 60 90*10 ex 2204 30 91 2204 30 91 * 1 1 09.1415 ex 2204 21 29 2204 21 29*95 2204 21 29*96 ex 2204 21 35 2204 21 35*95 ex 2204 21 39 2204 21 39*95 09.1423 ex 2204 29 29 2204 29 29*91 ex 2204 29 39 2204 29 39*93 09.1417 ex 2204 21 35 2204 21 35*11 ex 2204 21 39 2204 21 39*11 ex 2204 21 49 2204 21 49*19 2204 21 49*91 ex 2204 21 59 2204 21 59 * 19 2204 21 59*91 ex 2204 29 35 2204 29 35 * 9 1 2204 29 35*97 ex 2204 29 39 2204 29 39*91 2204 29 39*97 ex 2204 29 49 2204 29 49*19 2204 29 49*83 ex 2204 29 59 2204 29 59 * 1 9 2204 29 59*83